Citation Nr: 1217533	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-10 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to March 2008.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a low back disorder, a left hip disorder, and asthma.  

The case was remanded for the scheduling of a Board hearing in November 2009.  In March 2010, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In December 2010, the issues on appeal were remanded to obtain records of private treatment records and so that a VA examination could be scheduled.  These were accomplished and, in a December 2011 rating decision, the RO awarded service connection for low back strain and left intratrochanteric bursitis.  The issue of service connection for asthma was returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Asthma was not noted at the time of service entrance.  

2.  Clear and unmistakable evidence demonstrates that the Veteran had asthma prior to entry into active duty and that asthma existed at the time of the Veteran's enlistment for active military service.  

3.  Clear and unmistakable evidence demonstrates that the Veteran's pre-existing asthma did not permanently increase in severity during active service.  



CONCLUSIONS OF LAW

1.  Asthma clearly and unmistakably existed prior to entry into service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2011).  

2.  The Veteran's pre-existing asthma clearly and unmistakably was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1132, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2011).  

3. The presumption of soundness of the Veteran's asthma at induction to service is rebutted by evidence that asthma clearly and unmistakably existed prior to her entry into service and clearly and unmistakably was not aggravated by active service.  38 U.S.C.A. §§ 1111, 1113, 1132 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

A January 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured, including records of treatment that the Veteran received at the Peoples Clinic that were requested pursuant to remand by the Board.  The RO arranged for a VA examination in March 2008 and, pursuant to remand by the Board in January 2011, with addendum dated in February 2011.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor her representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Asthma 

The Veteran contends that she has chronic asthma that is the result of service.  In correspondence and testimony before the undersigned at the March 2010 Board hearing, she stated that she believes the asthma is the result of exposure to volatile organic complaints (VOC) during service, that she had not experienced any breathing difficulty prior to entering service, that the disorder was first noted during service, and that she continued to receive treatment, including prescribed medication, at a VA facility after service.  

In this Veteran's case, asthma was not "noted" at the time of the service entrance examination; therefore, the presumption of soundness at service entrance attached.  38 U.S.C.A. § 1111.  Because a preexisting disorder of asthma was not noted on entering service, VA must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  In this case, after a review of all the evidence of record, the Board finds that the presumption of sound condition at service entrance is rebutted by clear and unmistakable (obvious and manifest) evidence that the Veteran's asthma disorder pre-existed active duty service, and clear and unmistakable evidence that the preexisting asthma disorder was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.

The Board finds that clear and unmistakable (obvious and manifest) evidence demonstrates that the Veteran's asthma pre-existed active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Review of the Veteran's STRs shows that on examination at entry into active duty clinical evaluation of the lungs was normal.  At that time, she reported in her medical history that she had not had asthma.  During service, in August 2002, the Veteran complained of shortness of breath, stating that she had had asthma as a child.  Pulmonary function testing (PFT) performed in September 2002 were interpreted as being consistent with mild airway obstruction.  STRS show that in August 2007 she was diagnosed as having asthma.  On examination for separation from service, the examiner noted that the Veteran had asthma.  Clinical evaluation of the lungs at separation was normal.  

Post-service medical records include reports of VA and private outpatient treatment.  The private treatment records include a February 2009 reference to asthma.  VA outpatient show treatment for shortness of breath in November 2009 and January 2010.  On those occasions the Veteran was diagnosed or assessed as having asthma.  She was prescribed inhaler medication that she was to use as needed.  

Postservice treatment records also include a report of VA examination in March 2008, which did not include an assessment or diagnosis of asthma, and, pursuant to remand by the Board, in January 2011.  That examination included PFTs that were summarized as showing mild obstructive airways disease, which improved following inhaled bronchodilator, which was consistent with the clinical diagnosis of asthma.  The VA examiner was requested to render an opinion regarding whether the Veteran's current asthma was etiologically related to the asthma that was diagnosed, and for which she received treatment, during service.  The VA examiner opined that the Veteran had a congenital predisposition for asthma, but that it could have been worsened by her duties around VOCs and it was present during active duty.  

In a February 2011 addendum, the VA examiner noted that there was a question regarding whether the Veteran's congenitally determined asthma, for which she was treated as a child, was permanently aggravated beyond its normal course by possible exposure to VOCs during her active duty.  The examiner rendered an opinion that the asthma clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

The rationale for the opinion rendered by the VA examiner in February 2011 began with a definition of the Veteran's asthma.  The VA examiner stated that reactive airway disease is a reversible air flow condition that is thought to be related to excessive IgE reaction with a genetic component; the PFTs performed at the VA Medical Center confirmed this diagnosis, as the response to the bronchodilators was to normalize the values for vital capacity and expiratory capacities; at this point, there is no evidence for a permanent worsening of asthma as the airway restriction is still reversible; a temporary exacerbation of the condition might be triggered by exposure to VOCs and any permanent worsening would have been demonstrated through failure to return to normal lung function values; and the end result of worsened asthma is usually seen as chronic obstructive pulmonary disease (COPD).  COPD was not found in the Veteran's case.  The VA examiner indicated that as review of the records since her examination in 2011 showed that the Veteran had picked up only two MDIs of the medication prescribed for her respiratory disorder, Albuterol, in that past year, and she is not on a daily dose of prophylactic medications, and her use of a standby inhaler had also not increased since her childhood; therefore, the VA examiner opined that there was no permanent worsening of the Veteran's underlying asthma associated with the exposure to gas fumes or other VOCs while on active duty.  

As noted, after a review of all the evidence of record, lay and medical, the Board finds that clear and unmistakable (obvious and manifest) evidence demonstrates that the Veteran's asthma pre-existed active service.  In making its finding that the Veteran's asthma clearly and unmistakably preexisted service, the Board relied on the Veteran's lay statements during service, which are found to be inconsistent with those made during her hearing testimony.  It is important to note that the VA examiner who evaluated the Veteran in January 2011 was of the opinion that the Veteran's asthma was congenital in nature such that it had existed prior to service.  

The Board further finds that clear and unmistakable evidence demonstrates that the Veteran's preexisting asthma did not permanently increase in severity during service, that is, was not aggravated by service.  The STRs show that the Veteran was treated for asthma during service on two occasions, but a permanent worsening of the underlying preexisting asthma was not demonstrated.  Rather, the record reflects asthma in 2002 and 2007, with no manifestations of asthma at the time of examination for separation from active duty.  Moreover, on the question of whether the Veteran's preexisting asthma was aggravated by service, an examination was conducted by VA pursuant to remand by the Board in January 2011, with the examiner rendering an opinion that there was clearly and unmistakingly no increase in the disability beyond the natural progress of the disease while the Veteran was on active duty.  This opinion was firmly supported by the fact that the Veteran had not needed to use much of the medication prescribed to treat this disability.  

While the it is found that the Veteran was treated for asthma during service, temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

For these reasons, and based on all the evidence of record both lay and medical, the Board finds that the Veteran's asthma clearly and unmistakably preexisted service, and clearly and unmistakably was not aggravated by active military service.  The Board is aware of the burden on VA to demonstrate, by clear and unmistakable evidence, that the preexisting disability was not aggravated by service, and the Board has applied this legal standard in this case.  The evidence in this case meets 

this high standard.  As the standard is clear and unmistakable evidence on VA to rebut the presumption of sound condition at service entrance, a burden which has been met for the reasons explained, the rule of resolving reasonable doubt in the Veteran's favor is not applicable in this case.  


ORDER

Service connection for asthma is denied.   



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


